Per Curiam.
The court, although it is of the opinion that the appellants have been unnecessarily alarmed as to the construction which might be placed by the referee upon the order of reference herein, in order to remove any ambiguity in respect to the order, has determined that the order after the words: “ The court of its own motion,” may be modified so as to read as follows:
“ Ordered, that it be and it is hereby referred ’• to William N. Armstrong, Esq., counsellor-at-law, to take such proof as may be offered by either of the parties to this action, or by the holders of any of the bonds mentioned in the complaint, and to report the same, with his opinion, to the court upon the following questions of fact:
“ Who are the holders of the bonds secured by the mortgage to George Slesman Scott and Oliver Hazard Palmer, mentioned in the complaint, and what amounts of said bonds are held by each of such holders, and what are the numbers of the bonds held by them respectively.
“ Who are the holders of the bonds secured by the consolidated mortgage mentioned in the complaint, and what amounts of said bonds are held by each of such holders, and what are the numbers of the bonds held by them respectively.
‘ ‘ From whom did the present holders of each of said bonds acquire the same, and under what circumstances as to good faith, notice of invalidity and payment of value.
“ A¥hat transfers of all of said bonds have been made, and to whom and when, and under what circumstances upon each transfer as to good faith, notice of invalidity and payment of value from the time of the original issue of said bonds until the same were acquired by the present holders hereof. As to every such transfer what coupons were attached to the "said bonds respectively, at the time of such transfer, and in case any unpaid, overdue coupons were attached to any of said bonds at the time of any such transfer, what knowledge, information or notice did each transferee have of the causes of default in the payment of interest.
“ In making the above inquiries, said referee may receive such evidence as may be offered by any of the parties to this action, or by the holders of any of *865the bonds mentioned in the complaint, tracing each of such bonds by its number, and ascertaining also as to all six per cent bonds,” and then following the language of the order appealed from to the end thereof.
The order as above modified is affirmed, without costs.